department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-140646-09 date march internal_revenue_service number release date index number -------------------------- ------------------------------ ---------------------- ------------------- ------------------------------- ------------- -------------------------------------- re ------------------------------------------------------- ------------------------------------------------------------- -- ---------------------------------------------------------------------------- legend trust --------------------------------------------------------------------------------------------------- ------------------------------------ grandparent -------------------------- date ------------------- date ------------------------- date ---------------------- date ------------------------------ grandchild ------------------------------------ grandchild ---------------------------- family_member ------------------------------------ family_member ------------------------ original trustee ------------------- successor trustee ------------------------------- law firm --------------------- a ------------------------- b ----------------- c -------------------------------------------------- corporate trustee group ---------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------------- plr-140646-09 -------------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------- --------------------------------------------------- ----------------------- -------------------------- --------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- charitable subtrust ------------------------------------------------------------------------------- great-grandchild and spouse great-grandchild and spouse great-grandchild and spouse great-grandchild and spouse great-grandchild great-great grandchild divided trust --------------------------------------------------------------------- divided trust --------------------------------------------------------------------- divided trust --------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------- divided trust --------------------------------------------------------------------- --------------------------------------------------------------------- divided trust ------------------------------------------------------------------------ ------------------ state state statute -------------------------------------------------- court --------------------------------------------------------------------- ----------------------------------------------------------------------------------------- primary asset --------------------------------------------------------------------- --------------------------------------------------------------------- ---------------------------------------- dear ----------------------------------------------- this responds to the date letter from your authorized representative requesting rulings on the income gift estate and generation-skipping_transfer gst tax consequences of a proposed division of trust and charitable subtrust the facts and representations are as follows grandparent irrevocably created trust on date prior to date it is represented that no additions constructive or otherwise have been made to trust after date the trust agreement includes the following provisions sec_1 provides that the situs of trust will be that state in which all the trustees acting under the trust agreement have their residence or in the case of a corporate trustee it has its principal_place_of_business if there are three or more trustees then the state in which a majority of trustees have their residence or principal_place_of_business will be the situs the agreement was executed in state compliance with the requirements of execution is to be determined according to state law the law of the state having situs of trust from time to time will plr-140646-09 govern in all other respects paragraph dollar_figure provides that payment of any benefits whether principal income or otherwise shall be made in the sole discretion of the trustees amounts of net_income capital_gains or other_amounts of principal not paid to a beneficiary are to be accumulated and added to principal payments of income or principal determined by the trustees if any except as made to potential charitable beneficiaries shall be made only among the members of the lowest numbered class of individual beneficiaries individual beneficiaries as defined in sec_3 which at the time of payment has one or more living and otherwise eligible potential individual beneficiaries the payments among the members of a class of individual beneficiaries need not be equal and may be made to none to one to all or to any number of members of the class in any proportions both as between individual beneficiaries and charitable beneficiaries as the trustees determine in their sole discretion paragraph dollar_figure provides that the beneficiaries potentially eligible for any payments of income principal or otherwise shall include at any time one or more charitable beneficiaries as defined in sec_3 and one or more members of the class of individual beneficiaries then eligible under sec_3 sec_3 defines the potential individual beneficiaries as i ii iii iv v vi class one the issue of grandchild then living and all spouses of then living or deceased issue of grandchild or class two the issue of grandchild then living all spouses of then living or deceased issue of grandchild and while any such issue or spouses of issue are living grandchild if living and any spouse of grandchild or class three the issue of the children of family_member and family_member who are then living and all spouses of then living or deceased issue of the children of family_member and family_member or class four the children of family_member and family_member who are then living and all spouses of then living or deceased children of family_member and family_member or class five family_member if then living any spouse of family_member family_member if then living and any spouse of family_member or class six any spouse of grandchild and with certain exceptions the persons who would be the heirs-at-law of grandchild if grandchild were then deceased who are then living sec_3 provides that the charitable beneficiaries shall be of a group as may be plr-140646-09 selected by the trustees in their sole discretion consisting of corporations associations and institutions organized and operated exclusively for religious charitable literary and educational_purposes and described in sec_501 sec_3 provides that the trustees may make a complete distribution of all trust assets at any time in the event final distribution is determined by the trustees or legally required_distribution will be made by the trustees to any or all members of the class of individual beneficiaries and charitable beneficiaries then eligible under the provisions of article as determined by the trustees in their sole discretion paragraph dollar_figure provides that trust is intended to endure in perpetuity any assets governed by a rule_of law of situs under which a perpetual duration would render trust invalid are to be distributed on the last date on which the assets can validly remain in trust if the governing rule depends on specified lives in being the duration of trust is to be measured by the lives of all persons described as potential individual beneficiaries in classes one to six as would be determined on the date of execution of trust paragraph dollar_figure provides that all determinations to make apply withhold or accumulate any discretionary payments or distributions of income or principal shall be made only by the trustees then acting who are not related or subordinate parties as to grandparent grandchild or grandchild within the meaning of sec_672 or who are not within the definition of individual beneficiaries and charitable beneficiaries eligible at the time of the determination paragraph dollar_figure provides that if original trustee ceases to serve as trustee he shall be replaced by successor trustee if successor trustee ceases to serve he or his successor shall be replaced by the partner associate or member of law firm as designated by any two partners of law firm the power of designation shall be exercised in such manner by law firm as often as there may be a vacancy in the trusteeship originally filled by original trustee and successor trustee so that except as otherwise provided there shall always be a partner associate or member of law firm serving with the remaining trustees or trustee paragraph dollar_figure provides that the following persons shall have the power to appoint one or more individual trustees or a corporate trustee or one or more individual trustees and a corporate trustee to act with the trustee or trustees then acting and also the further power to determine that any partner associate or member of law firm shall never serve as trustee thus completely nullifying the further service or succession by any member or appointee of law firm these powers shall be exercised by such of the following as qualify at the time of exercise i the individual trustee or trustees as distinguished from any corporate trustee who are acting at the time or ii if there are then no such individual trustees a majority of the potential individual beneficiaries who have attained age and who are members of the lowest-numbered class which contains any such individual beneficiaries as defined in sec_3 or iii if there are then no such individual beneficiaries a majority of the potential individual beneficiaries who have attained the age of majority and who are plr-140646-09 members of the lowest-numbered class which contains any such individual beneficiaries as defined in sec_3 or iv if there are then no such individual beneficiaries a court of competent jurisdiction paragraph dollar_figure provides that the powers of appointment and determination that no representative of law firm shall serve shall not be exercised by grandparent grandchild or grandchild or be exercised during the lifetime of any of them in such manner as to result either i in grandparent grandchild or grandchild becoming a trustee or ii in a majority of the trustees being related or subordinate parties within the meaning of sec_672 as to grandparent grandchild or grandchild sec_5 provides that the trustees may divide trust determining values and designating particular assets for beneficiaries assign like or unlike properties to different beneficiaries or trusts and make distribution and payments in cash or in_kind or in both a b and c are the present trustees of trust corporate trustee is a limited trustee with no power to make discretionary distributions the situs of trust is state under the terms of trust and the law of state trust is to continue until the earlier to occur of i the trustees’ complete distribution of the trust assets or ii the death of the last survivor of the persons named in group the trustees of trust requested a private_letter_ruling regarding the creation and funding of a revocable charitable subtrust of trust the private_letter_ruling was issued on date on date pursuant to the letter_ruling the trustees created the revocable charitable subtrust charitable subtrust a b and c are the trustees of charitable subtrust the charitable subtrust agreement includes the following provisions paragraphs dollar_figure and the trustee may amend the agreement but it shall not be effective without the consent of the trustee of trust the trustee of trust may at any time revoke charitable subtrust paragraph the trustee may not accept contributions from any person or entity other than the trustee of trust paragraph unless sooner terminated by a complete distribution of the assets charitable subtrust will terminate on the date required for the termination of trust and the remaining charitable subtrust assets will be distributed to trust and added to and disposed of as part of the general trust estate under the trust agreement paragraph the payment or accumulation of any amount is vested in the sole discretion of the trustee payments determined by the trustee shall be made only to charitable beneficiaries sec_3 the potential charitable beneficiaries shall be such one or more of a group as may be selected by the trustee in the trustee’s sole discretion consisting only of corporations associations and institutions that are organized and operated exclusively for religious charitable literary or educational_purposes described in sec_170 sec_642 and sec_501 and exempt from taxation under sec_501 paragraph the individual trustee as distinguished from a corporate trustee of trust shall have the power to appoint cotrustees or successor trustees of charitable subtrust any cotrustee or successor trustee may be removed by at any time by the trustee of trust plr-140646-09 currently income and principal of trust may be distributed to members of class one as the lowest numbered class of individual beneficiaries the ten living members of class one are i grandchild 2’s five adult children great-grandchild great-grandchild great- grandchild great-grandchild and great-grandchild ii the spouses of four of them great-grandchild 1’s spouse great-grandchild 2’s spouse great-grandchild 3’s spouse and great-grandchild 4’s spouse and iii a child of one of them great-great grandchild in addition income and principal may be distributed to the charitable beneficiaries described in sec_3 proposed transaction the trustees will divide the trust assets and liabilities into five approximately equal shares divided trusts the distribution to the divided trusts will be on a pro_rata basis to the extent practical for instance the trustees will divide the primary asset primary asset of trust strictly pro_rata the division will be adjusted to account for modest prior distributions made to certain individual beneficiaries in class one the divided trusts will have the same dispositive termination allocation and administrative provisions as trust except that under sec_3 i of a respective divided trust class one will be redefined to limit that class of individual beneficiaries to the family line family line of one of the children of grandchild a child’s family line will include the child the child’s spouse the child’s issue and the spouses of the issue of the child accordingly trust will be divided into divided trust for great-grandchild 1’s family line divided trust for great-grandchild 2’s family line divided trust for great-grandchild 3’s family line divided trust for great-grandchild 4’s family line and divided trust for great-grandchild 5’s family line the assets and liabilities of charitable subtrust will be divided into five equal shares divided charitable subtrusts corresponding to the five divided trusts the divided charitable subtrusts will have the same provisions as charitable subtrust except that the powers to amend revoke etc a particular divided charitable subtrust will be exercisable by the trustees of the divided trust to which it is associated the divided trusts will provide that if all the members of a child’s family line are deceased their divided trust will terminate the assets and liabilities of that divided trust will be allocated among grandchild 2’s then living issue per stirpes and will be distributed to the respective divided trust held for that issue or to a separate trust having the same terms and trustee as the divided trust for that issue there will be a fractional division of the divided trust assets if grandchild has a subsequent child in addition if the last surviving member of class one dies during the trust term the assets of the divided trusts will be administered for the benefit of the then living members of the next lowest numbered class of individual beneficiaries plr-140646-09 trust is administered under the laws of state under state statute a trustee may divide a_trust into two or more trusts if it is in the best interests of all persons interested and will not substantially impair accomplishment of the purposes of the trust on date pursuant to the trustees’ petition court issued an order authorizing the proposed division the order is subject_to receipt of a favorable private_letter_ruling from the internal_revenue_service you have asked for the following rulings the divided trusts and divided charitable subtrusts will be exempt from the gst tax the division will not cause any of grandchild 2’s children or any member of their respective family lines to be treated as having made a transfer subject_to gift_tax the division will not cause the assets of the divided trusts or divided charitable subtrusts to be includible in the gross_estate of any of grandchild 2’s children or any member of their respective family lines for estate_tax purposes the allocation of assets and liabilities of trust and charitable subtrust will not cause trust the divided trusts charitable subtrust the divided charitable subtrusts grandchild 2’s children or any member of their respective family lines to recognize any ordinary_income or loss or capital_gain or loss for income_tax purposes the adjusted_basis of the assets received by the divided trusts and divided charitable subtrusts will be the same as the respective adjusted_basis of the assets held by trust and charitable subtrust for purposes of sec_1015 the holding periods of the assets received by the divided trusts and divided charitable subtrusts will be the same as the holding periods of the assets in trust for purposes of sec_1223 issue sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-140646-09 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 apply only to determine whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented in the example the division of the trust into eight trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was irrevocable on date and it is represented that no additions have been made since date based on the facts presented and the representations made the division of trust into the divided trusts and charitable subtrust into the divided charitable subtrusts as described above will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for the vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly the divided trusts and divided charitable subtrusts will not be subject_to the provisions of chapter issue sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual plr-140646-09 sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the division of trust and charitable subtrust as described above will not result in any change in the beneficial interests of any of the beneficiaries accordingly based on the facts submitted and representations made the division will not cause any of grandchild 2’s children or any member of their respective family lines to be treated as having made a transfer subject_to gift_tax issue sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of the reversionary_interest immediately before the decedent’s death exceeds five percent of the value of the property sec_2038 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity by the decedent alone or in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period plr-140646-09 ending on the date of the decedent's death sec_2036 and sec_2037 provide for inclusion of property in a decedent’s gross_estate if the decedent gratuitously transferred the property during life and retained certain rights powers or interests with respect to the property under sec_2038 the transferred property is includible in the decedent’s gross_estate if the decedent held certain rights or powers at death thus the estate_tax inclusion provisions of sec_2036 through apply only in the case of property transferred by the decedent during life in this case the division of trust and charitable subtrust will not constitute a transfer of property for purposes of sec_2036 through by any child of grandchild or a member of a child’s respective family line the beneficiaries of the trusts will have the same interests after the division as they had prior to the division we therefore conclude that the division of trust into the divided trusts and the division of charitable subtrust into the divided charitable subtrusts will not cause the assets of the divided trusts or the divided charitable subtrusts to be includible the gross_estate of a child of grandchild or a member of that child’s family line under sec_2036 through sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power in a decedent to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment revrul_79_353 1979_2_cb_325 held that the value of property transferred to a_trust is includible in the decedent-grantor's gross_estate under sec_2036 and sec_2038 if the grantor retains the power to remove the corporate trustee without cause and appoint another corporate trustee and the trustee is endowed with broad discretionary powers in plr-140646-09 revrul_81_51 1981_1_cb_458 the service announced that revrul_79_353 would be applied prospectively only specifically revrul_81_51 held that if on or before date the date of publication of rev_rul a grantor transferred property to an irrevocable_trust and retained the power to remove at will and replace the corporate trustee with another corporate trustee no estate_tax consequences will result on account of the retained removal and replacement power the service reconsidered the position on this issue in revrul_95_58 1995_2_cb_191 this ruling revoked revrul_79_353 and revrul_81_51 and holds that a decedent-settlor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary power of distribution over the property transferred by the decedent-settlor to the trust although revrul_79_353 and revrul_81_51 were revoked a_trust that was exempt from the application of revrul_79_353 by reason of revrul_81_51 does not lose this exemption even if the trust otherwise fails to meet the standard set forth in revrul_95_58 in this case an individual beneficiary may become a trustee of a divided trust held for his or her family line however under paragraph dollar_figure of trust he or she may not participate in any trustee decisions regarding discretionary distributions or as to the assets making up a distributive_share thus the individual beneficiary would have no power to pay directly or indirectly trust principal or income to himself or herself consequently an individual beneficiary will not be regarded as possessing a general_power_of_appointment solely as a result of his or her serving as a trustee further there are circumstances under paragraph in which an individual beneficiary may possess the power to remove at will and replace the trustees of the divided trust held for his or her family line although paragraph dollar_figure does not include the standards of revrul_95_58 for exercising the replacement power the exemption provided by revrul_81_51 is applicable as trust was created and funded before date therefore an individual beneficiary will not be considered to have a general_power_of_appointment within the meaning of sec_2041 solely by reason of possessing a power to remove and replace the trustees issue sec_61 defines gross_income as all income from whatever source derived under sec_61 gross_income includes g ains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided plr-140646-09 sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument in the present case trust and charitable subtrust will be severed into the divided trusts and the divided charitable subtrusts on a pro_rata basis to the extent practical the dispositive provisions of each divided trust agreement are the same as those of the trust agreement similarly the dispositive provisions of each divided charitable subtrust agreement are the same as those of the charitable subtrust agreement the proposed severance of trust is authorized by the trust agreement the proposed severance of charitable subtrust is authorized by the charitable subtrust agreement in addition applicable_state_statute permits both severance transactions the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially in_kind or in extent if the severance satisfies the criteria set forth in sec_1_1001-1 the proposed severance of trust and charitable subtrust satisfies those criteria accordingly the severance of trust and charitable subtrust accompanied by the pro_rata or non-pro rata funding of the divided trusts resulting from the severance does not constitute an exchange of property for other_property differing materially in_kind or in extent under sec_61 and sec_1001 issue sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized the basis in the assets in the trusts will be determined under sec_1015 in this case the basis of each trust asset in the hands of the surviving trusts will be the same as the basis of each such asset in the dividing trust prior to the division issue sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any plr-140646-09 other person if the property has the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of that other person since the division of trust and charitable subtrust is not a sale_or_other_disposition of property and the property has the same basis in the hands of the resulting divided trusts and divided charitable subtrusts as it would have had in the hands of trust and charitable subtrust the holding periods of the assets in the hands of the divided trusts and divided charitable subtrusts will include the holding periods of the assets in the hands of trust and charitable subtrust pursuant to sec_1223 the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue except as specifically ruled upon above we express no opinion as to the tax consequences of the transaction described above under the cited provisions of the code or under any other provisions of the code the rulings in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours james f hogan chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 cc
